Case 7:20-cv-07914-CS Document 8 Filed 10/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a rw a ie ie es eS ee x
Vermaline McCracon
NOTICE OF APPEARANCE
Plaintiff,
20-CV-7914
-against-
Law Office of Julian S. Kaufman, PLLC
Julian S. Kaufman,
Defendant.
a x

PLEASE TAKE NOTICE THAT the defendants, LAW OFFICE OF JULIAN
S. KAUFMAN and JULIAN S. KAUFMAN, hereby appear in the above-entitled
action and that the undersigned has been retained as counsel for said

defendants therein.

Dated: October 20, 2020

 

ARTHUR SANDERS, ESQ. (AS1210)
BARRON & NEWBURGER, P.C.
Attorneys for defendant

30 South Main Street

New City, NY 10956
845-499-2990

 
